DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022, has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morito et al. (US Publication 2017/0092424).
In re claim 1, Morito discloses a multilayer capacitor comprising: 

first and second external electrodes (121, 122 – Figure 2, ¶45) disposed on both ends of the capacitor body (Figure 1, Figure 2) and connected to exposed first ends of the first and second internal electrodes (Figure 2), respectively, in a length direction, wherein A is 1 µm or less (¶88), and A/B satisfies 0.025≤A/B<1, in which A is an average thickness of the dielectric layer (130 – Figure 2) and B is an average length of margins of the capacitor body (GL – Figure 2, ¶9) in the length direction, the margins being portions of the dielectric layer  from respective second ends of the first and second internal electrodes (141, 142 – Figure 2), opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction (Table 1: Comparative Example 4. Note that [¶88] discloses a dielectric thickness ranging from 0.66 µm to 1 µm. Comparative Example 4 provides a GL value of 20 µm. This provides a ratio ranging from 0.033 to 0.05.)
In re claim 2, Morito discloses the multilayer capacitor of claim 1, as explained above. Morito does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the internal conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Morito discloses the multilayer capacitor of claim 1, as explained above. Morito further discloses wherein the capacitor body (100 – Figure 1) comprises first and second surfaces (111, 112 – Figure 1, ¶42) opposing each other, third and fourth surfaces (115, 116 – Figure 2, ¶42) connected to the first and second surfaces and opposing each other, and fifth 
the first and second internal electrodes (141, 142 – Figure 2) are respectively exposed through the third and fourth surfaces (113, 114 – Figure 2)of the capacitor body in the length direction, with the dielectric layer (130 – Figure 2) interposed between the first and second internal electrodes (Figure 2).
In re claim 4, Morito  discloses the multilayer capacitor of claim 3, as explained above. Morito further discloses wherein the first and second external electrodes (121, 122 – Figure 2) comprise: 
first and second connection portions (portions of 121, 122 on 115, 116 – Figure 2) disposed on the third and fourth surfaces (115, 116 – Figure 2) of the capacitor body and connected to the exposed first ends of the first and second internal electrodes (141, 142 – Figure 2), respectively; and
first and second band portions (portions of 121, 122 on 111 – Figure 2) extending in the length direction from the first and second connection portions, respectively, onto portions of the first surface of the capacitor body (Figure 2).
In re claim 5, Morito  discloses the multilayer capacitor of claim 4, as explained above. Morito further discloses wherein each of the first and second band portions (portions of 121, 122 on 111, 112, 113, 114 – Figure1, Figure 2) further extends onto portions of the second, fifth, and sixth surfaces (Figure 1, Figure 2).
In re claim 6, Morito  discloses the multilayer capacitor of claim 1, as explained above. Morito further discloses a plating layer (121u, 122u – Figure 2, ¶56) is disposed to cover each of the first and second external electrodes (121d, 122d – Figure 2, ¶55), and wherein each plating layer comprises a nickel plating layer and a tin plating layer (¶56).
In re claim 7, Morito  discloses the multilayer capacitor of claim 1, as explained above. Morito further discloses the dielectric layer has an average thickness of 1 µm (¶134) and A/B<0.2 (See Table 1: Comparative Example 4).
In re claim 8, Morito  discloses the multilayer capacitor of claim 7, as explained above. Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 12, Morito discloses a multilayer capacitor comprising: 
a capacitor body (100 – Figure 1, Figure 2) including alternately stacked first internal electrodes and second internal electrodes (141, 142 – Figure 2) laminated with dielectric layers (130 – Figure 2) interposed therebetween, wherein each first internal electrode and each second internal electrode have first ends exposed through first and second side surfaces (115, 116 – Figure 2) of the capacitor body, respectively, and second ends each opposing the respective first end in a length direction (Figure 2), wherein the capacitor body further includes: 
a first side margin portion (left GL – Figure 2) defined as a portion of the dielectric layers arranged between each second end of the first internal electrodes (141 – Figure 2)and the second side surface (116 – Figure 2) of the capacitor body; and 
a second side margin portion (right GL – Figure 2) defined as another portion of the dielectric layers arranged between each second end of the second internal electrodes (142 – Figure 2) and the first side surface (115 – Figure 2) of the capacitor body, and wherein A is 1 µm or less (¶88), and A/B satisfies 0.025<A/B<1, in which A is an interval between adjacent layers of the first and second internal electrodes and B is an average length of the first side margin portion or the second side margin portion in the length direction (Table 1: Comparative Example 4. Note that [¶88] discloses a dielectric thickness ranging from 0.66 µm to 1 µm. Comparative Example 4 provides a GL value of 20 µm. This provides a ratio ranging from 0.033 to 0.05.).
In re claim 13, Morito  discloses the multilayer capacitor of claim 12, as explained above. Morito further discloses first and second external electrodes (121, 122 – Figure 2) respectively disposed on the first and second side surfaces (115, 116 – Figure 2) of the capacitor body and respectively connected to the exposed first ends of the first and second internal electrodes (141, 142 – Figure 2).
In re claim 14, Morito  discloses the multilayer capacitor of claim 12, as explained above. Morito further discloses the capacitor body includes: 
an upper margin portion (21 – Figure 2, ¶48) including one or more dielectric layers (130 – Figure 2) and disposed above an uppermost layer of the first and second internal electrodes (141, 142 -Figure 2)  in a stacking direction thereof; and 
a lower margin portion (22 – Figure 2, ¶48) including one or more dielectric layers (130 – Figure 2) and disposed below a lowermost layer of the first and second internal electrodes (141, 142 – Figure 2) in the stacking direction.
In re claim 15, Morito discloses the multilayer capacitor of claim 12, as explained above. Morito does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the internal conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Morito  discloses the multilayer capacitor of claim 12, as explained above. Morito further discloses the dielectric layer has an average thickness of 1 µm (¶134) and A/B<0.2 (See Table 1: Comparative Example 4).
In re claim 17, Morito  discloses the multilayer capacitor of claim 16, as explained above. Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 9-10 and 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morito et al. (US Publication 2017/0092424) in view of Murosawa et al. (US Publication 2016/0284473).
In re claim 9, Morito discloses the multilayer capacitor of claim 1, as explained above.  Morito further discloses a length margin portion of 20 µm and A/B < 0.5 (Table 1: Comparative Example 4). Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and A/B<0.5.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses A/B<0.5. 

In re claim 10, Morito in view of Murosawa discloses the multilayer capacitor of claim 1, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 18, Morito discloses the multilayer capacitor of claim 12, as explained above.  Morito further discloses a length margin portion of 20 µm and A/B < 0.5 (Table 1: Comparative Example 4). Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and A/B<0.5.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses A/B<0.5. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 19, Morito in view of Murosawa discloses the multilayer capacitor of claim 18, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 20, Morito discloses a multilayer capacitor comprising: 
a capacitor body (100 – Figure 1, ¶41) including a dielectric layer (130 – Figure 2, ¶41) and first and second internal electrodes (141, 142 – Figure 2, ¶44); and 
first and second external electrodes (121, 122 – Figure 2, ¶45) disposed on both ends of the capacitor body (Figure 1, Figure 2) and connected to exposed first ends of the first and second internal electrodes (Figure 2), respectively, in a length direction, wherein A is 1 µm or 
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and 0.025≤A/B≤1.25.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses 0.025≤A/B≤1.25. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 21, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 1.0 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 1.0.

In re claim 22, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.5 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.5.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 23, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.2 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.2.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 25, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 26, Morito discloses a multilayer capacitor comprising: 
a capacitor body (100 – Figure 1, ¶41) including a dielectric layer (130 – Figure 2, ¶41) and first and second internal electrodes (141, 142 – Figure 2, ¶44); and 
first and second external electrodes (121, 122 – Figure 2, ¶45) disposed on both ends of the capacitor body (Figure 1, Figure 2) and connected to exposed first ends of the first and second internal electrodes (Figure 2), respectively, in a length direction, wherein A is 1 µm or less (¶88), and A/B satisfies 0.025≤A/B≤1.25, in which A is an average thickness of the dielectric layer (130 – Figure 2) and B is an average length of margins of the capacitor body (GL – Figure 2, ¶9) in the length direction, the margins being portions of the dielectric layer  from respective second ends of the first and second internal electrodes (141, 142 – Figure 2), opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction (Table 1: Comparative Example 4. Note that [¶88] discloses a dielectric thickness ranging from 0.66 µm to 1 µm. Comparative Example 4 provides a GL value of 20 µm. This provides a ratio ranging from 0.033 to 0.05.)
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and 0.025≤A/B≤1.25.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses 0.025≤A/B≤1.25. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 27, Morito in view of Murosawa discloses the multilayer capacitor of claim 26, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 1.0 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 1.0.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 28, Morito in view of Murosawa discloses the multilayer capacitor of claim 26, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.5 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.5.

In re claim 29, Morito in view of Murosawa discloses the multilayer capacitor of claim 26, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.2 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.2.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 30, Morito in view of Murosawa discloses the multilayer capacitor of claim 29, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).

3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morito et al. (US Publication 2017/0092424) in view of Kim et al. (US Publication 2015/0155097).
	In re claim 11, Morito discloses a board (1 – Figure 10, ¶89) having a multilayer capacitor mounted thereon (¶89), the board comprising: 
a substrate (¶89, Figure 1) and the multilayer capacitor of claim 1 (See rejection of Claim 1), mounted in such a manner that first and second external electrodes are disposed on the board (1 – Figure 10) (Figure 1, Figure 2, Figure 10).

Kim discloses disclose a board having a multilayer capacitor (100 – Figure 9) mounted thereon, the board comprising: 
a substrate (210 – Figure 9, ¶100) having one surface on which first and second electrode pads (221, 222 – Figure 9, ¶101) are disposed; and 
the multilayer capacitor (100 – Figure 9), mounted in such a manner that first and second external electrodes (131, 132 – Figure 9) are disposed on the first and second electrode pads to be connected thereto, respectively (Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the circuit board as described by Kim to allow the capacitor to communicate with external electronic components. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Publication 2016/0240311)	Figure 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848